NEWS RELEASE FOR IMMEDIATE RELEASE Thomson Reuters Reports First-Quarter 2010 Results · Positive net sales momentum continues into first quarter · First-quarter ongoing revenues up 1%, down 2% before currency · Professional division revenues up 2%, 1% before currency; Markets division revenues flat, down 4% before currency · Underlying operating profit of $555 million, down 6% · Adjusted EPS $0.36 vs. $0.40 in prior-year period · Integration programs and new product releases delivering results NEW YORK, NY, May 4, 2010 – Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the first quarter ended March 31, 2010.Despite the flow-through effect of weak 2009 net sales, the company reported ongoing revenues of $3.1 billion, underlying operating profit of $555 million, underlying profit margin of 17.7% and underlying free cash flow of $107 million. “The tentative recovery in our net sales that we began to see in the second half of 2009 has firmed and accelerated in the first quarter of 2010.We continue to expect that we will see revenue growth return in the second half of this year,” said Thomas H. Glocer, chief executive officer of Thomson Reuters. “These improving market trends, coupled with our ongoing investment in new products and scalable infrastructure, position us very well for revenue, operating profit margin and cash flow growth in 2011 and beyond.In particular, the launch of WestlawNext in Legal in the first quarter, the launch of our Elektron data distribution service in Enterprise in the second quarter, and the scheduled launches in the second half of the year of our Eikon desktop in Markets and our new ONESOURCE global tax workstation in Tax & Accounting, equip our sales forces with new flagship offerings to sell into a rising economy.” Consolidated Financial Highlights Three Months Ended March 31, (Millions of U.S. dollars, except EPS and profit margin) IFRS Financial Measures Change Revenues $ $ 0 % Operating profit $ $ -15 % Diluted earnings per share (EPS) $ $ -35 % Cash flow from operations $ $ -17 % Non-IFRS Financial Measures1 Change Change Before Currency Revenues from ongoing businesses $ $ 1
